        Case 1:20-cv-03388-EGS Document 23-1 Filed 02/23/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 MICHIGAN WELFARE RIGHTS
 ORGANIZATION, et al.,

               Plaintiffs,                   Case No. 1:20-cv-03388-EGS

 v.

 DONALD J. TRUMP, et al.,

               Defendants.

                                   [PROPOSED] ORDER

       Upon consideration of Defendant RNC’s motion to transfer this case to the Eastern District

of Michigan, Defendants Donald J. Trump and Donald J. Trump for President, Inc.’s notice of

joinder thereto, Plaintiffs’ opposition to transfer, all accompanying memoranda, any additional

briefing, and any oral argument upon the motion, it is hereby ORDERED that Defendant RNC’s

motion to transfer is DENIED and that this case remains in this COURT.

       IT IS SO ORDERED.




Dated: ___________________                         ___________________________________
                                                   The Honorable Emmet G. Sullivan
                                                   United States District Judge
                                                   for the District of Columbia
       Case 1:20-cv-03388-EGS Document 23-1 Filed 02/23/21 Page 2 of 2




              Attorneys Entitled to Be Notified of Entry of [Proposed] Order


Jesse R. Binnall
HARVEY & BINNALL, PLLC
717 King Street, Suite 300
Alexandria, VA 22314
Email: jbinnall@harveybinnall.com

Tyler R. Green
Cameron Thomas Norris
CONSOVOY MCCARTHY PLLC
1600 Wilson Blvd., Suite 700
Arlington, VA 22209
Email: tyler@consovoymccarthy.com
Email: cam@consovoymccarthy.com

Harmeet Dhillon
Mark Meuser
DHILLON LAW GROUP INC
177 Post St., Suite #700
San Francisco, CA 94108
Email: harmeet@dhillonlaw.com
Email: mmeuser@dhillonlaw.com

Jason Bradford
Jonathan Enfield
JENNER & BLOCK LLP
353 North Clark Street
Chicago, IL 60654-3456
Email: jbradford@jenner.com
Email: jenfield@jenner.com

Samuel Spital
NAACP LEGAL DEFENSE & EDUCATIONAL FUND, INC.
40 Rector Street, 5th Floor
New York, NY 10006
Email: sspital@naacpldf.org
